Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.


Response to Arguments
3.	Applicant’s arguments, see remarks page 10, filed 5/17/2021, with respect to the rejection of claims 21-40 under provisional rejection on the ground of nonstatutory obviousness-type double patenting as allegedly being unpatentable over claims 1-14 of U.S. Patent No. 10,644,748, that “Applicant respectfully requests that this rejection be held in abeyance until all other substantive issues in the present patent application have been resolved.”
Examiner Response:
Applicant’s arguments, see page 10, filed 5/17/2021, with respect to the rejection(s) of claims 21-40 under the ground of nonstatutory obviousness-type double patenting have been fully considered and are maintained as applicant did not file terminal disclaimer or an 

4.	Applicant’s arguments, see remarks page 10-11, filed 5/17/2021, with respect to the rejection of claims 21-40 under 35 U.S.C 112 (b), that “For example, claim 21, clearly recites that “a measurement circuit to measure characteristics of a reflected pulse received on at least one port.” This clearly addresses how the measured characteristics are determined. Furthermore, the dependent claim 26, for example, recites what these measured characteristics could be. However, in an effort to advance prosecution, even though Application does not agree that these claims are indefinite, claims 21 and 29 have been amended to state, “a measurement circuit to measure characteristics of a reflected pulse received on at least one port, wherein the measured characteristics comprises at least one of amplitude, reflection time, or peak detection……….
As stated in MPEP § 2173.04, breadth of a claim is not to be equated with indefiniteness. In re Miller. 441 F.2d 689 (CCPA 1971). If the scope of the subject matter embraced by the claims is clear, and if applicants have not otherwise indicated that they intend the invention to be of a scope different from that defined in the claims, then the claims comply with 35 U.S.C. 112, second paragraph. The claims, as amended, are therefore clear and definite, and comply with 35 U.S.C. 112, second paragraph.
In view of the foregoing, Applicant respectfully requests that the aforementioned indefiniteness rejection of claims 21-40 be withdrawn.”



Applicant’s arguments, see page 10-11, filed 5/17/2021, with respect to the rejection(s) of claims 21-40 under 35 U.S.C 112 (b) have been fully considered and are not persuasive. Applicant’s argument, “a measurement circuit to measure characteristics of a reflected pulse received on at least one port.” This clearly addresses how the measured characteristics are determined” is not persuasive. Claim recites, “a measurement circuit to measure characteristics of the reflected pulse”. However claim does not recite how the reflected pulse is created and from where the reflected pulse comes from and what circuit or instrument is used to get the reflected pulse. Then how the measured characteristics is determined from the reflected pulse. Claim just recites a measurement circuit to measure….. One of an ordinary skill would not easily understand that the measurement circuit measures the characteristics of the reflected pulse without knowing from where the reflected pulse comes and what structure is used to calculate the characteristic of the reflected pulses. Therefore it is also not clear how the port of a test instrument is connected to a minimum length cable is determined. Although the new amended claim recites “measured characteristics of the reflected pulse” and what is the measured characteristics of the reflected pulse, claim does not recite how and what structure is used to measure the characteristic of the reflected pulse and how the reflected pulse is created by what structure. Clarification is required so that the scope of the claim is clear.  Therefore the rejection of claims 21-40 under 35 U.S.C 112 (b) has been maintained. See the rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites, “determine whether the at least one port is connected to a minimum length cable based on the measured characteristics of the reflected pulse”. The meaning of the language is not clear. It is not clear how the measured characteristics are determined. Although the new amended claim recites “measured characteristics of the reflected pulse” and what is the measured characteristics of the reflected pulse, claim does not recite how and what structure is used to measure the characteristic of the reflected pulse and how the reflected pulse is created by what structure. Claim recites, “a measurement circuit to measure characteristics of the reflected pulse”. However claim does not recite how the reflected pulse is created and from where the reflected pulse comes from and what circuit or instrument is used to get the reflected pulse. Then how the measured characteristics is determined from the reflected pulse. Claim just recites a measurement circuit to measure….. One of an ordinary skill would not easily understand that the measurement circuit measures the characteristics of the reflected pulse without knowing from where the reflected pulse comes and what structure is used to calculate the characteristic of the reflected pulses.  Therefore it is also not clear how the port of a test instrument is connected to a 

Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 21.

Independent claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of the same reason stated above.

Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 29.

Claim 36 recites “determine whether the port of a test instrument is connected to a minimum length cable based on characteristics of a reflected pulse received at the port and measured by the measurement circuit”. The meaning of the language “based on characteristics of a reflected pulse received at the port and measured by the measurement circuit” is unclear. It is not clear how the reflected pulse is generated and reflected and what characteristics are measured by the measurement circuit. Claim does not recite the structure of the measurement circuit. It is not clear if the measurement circuit is a circuit or any program or simply a processor. Claim does not recite what is the measured characteristics of the reflected pulse. Claim recites, “using a measurement circuit …characteristics of the reflected pulse”. However claim does not recite how the reflected pulse is created and from where the reflected pulse comes from and what circuit is used to get the reflected pulse. Then how the measured characteristics is determined from the 

Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 36.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10644748 B2 (the ‘748 patent). With respect to claims 21, 29 and 36 of the present application, although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 29 and 36 of the present application is anticipated by claims 1+6 and 9+6 of the ‘748 patent as shown in the table below. Claims 21, 29 and 36 of the present application is broader than that of claims 1+6 and 9+6 of U.S. Patent US 10644748 B2. 
With respect to claim 21, the ‘748 patent discloses all of the elements of claim 21, and the underlined limitation in claim 1 and 6 of the ‘748 patent that “at least one port connectable to a cable; a pulse generator to output a reflectometry pulse to the at least one port; determine, in response to determining the at least one port of the test instrument is connected to the minimum length cable, channel diagnostic information for signals received via the at least one port, wherein the channel diagnostic information comprises at least one of a signal level of a detected downstream channel, a modulation type of the detected downstream channel, signal-to-noise (SNR) for the channel, bit error ratio (BER) for a detected channel, modulation error ratio (MER) for the detected channel, ingress under a carrier, in Channel Frequency Response (ICFR), adaptive equalization coefficients, Digital Quality Index (DQI),” is not required by claim 21 of the present application ‘998 as shown in the table below.
With respect to claims (29 +30) and 36, the ‘748 patent discloses all of the elements of claims (29+30) and 36, and the underlined limitation in claim 1+6 of the ‘748 patent is not required by claims (29+30) and 36 of the present application ‘998 as shown in the table below:
Present Application (16834998)
 Patent (US 10644748 B2)
21. (New) A test instrument comprising:
a measurement circuit to measure characteristics of a reflected pulse received on at least one port; wherein the measured characteristics comprises at least one of amplitude, reflection time, or peak detection of the reflected pulse; a data storage storing a signature of a reflected reflectometry pulse for a predetermined test location, wherein the 
at least one port connectable to a cable; a pulse generator to output a reflectometry pulse to the at least one port; a measurement circuit to measure characteristics of a reflected pulse received on the at least one port; a data storage storing a signature of a reflected reflectometry pulse for a predetermined test location, wherein the signature is a unique signature associated determine, in response to determining the at least one port of the test instrument is connected to the minimum length cable, channel diagnostic information for signals received via the at least one port, wherein the channel diagnostic information comprises at least one of a signal level of a detected downstream channel, a modulation type of the detected downstream channel, signal-to-noise (SNR) for the channel, bit error ratio (BER) for a detected channel, modulation error ratio (MER) for the detected channel, ingress under a carrier, in Channel Frequency Response (ICFR), adaptive equalization coefficients, Digital Quality Index (DQI), and use a signature comparison technique to determine whether a signature determined from the measured characteristics of the reflected pulse matches 
6. The test instrument of claim 1, wherein the measured characteristics comprises reflection time and amplitude of the reflected pulse.

2. The test instrument of claim 1, wherein, in response to determining the at least one port is not connected to the minimum length cable, the processing circuit performing at least one of providing notification that the test instrument is not connected to the minimum length cable and preventing measurements of the signals received via the at least one port.
23.    (New) The test instrument of claim 21, wherein to determine whether the at least one 


4. The test instrument of claim 3, wherein the processing circuit determines whether the minimum length cable is connected to the at least one port based on the reflection time and a signal transmission velocity of the cable.
25.    (New) The test instrument of claim 21, wherein the reflectometry pulse comprises a time domain reflectometry pulse or a frequency domain reflectometry pulse.
5. The test instrument of claim 1, wherein the reflectometry pulse comprises a time domain reflectometry pulse or a frequency domain reflectometry pulse.
26.    (New) The test instrument of claim 21, wherein the measured characteristics comprises reflection time and amplitude of the reflected pulse.
6. The test instrument of claim 1, wherein the measured characteristics comprises reflection time and amplitude of the reflected pulse.
27.    (New) The test instalment of claim 21, wherein the reflected pulse comprises 


8. The test instrument of claim 1, wherein the signature is based on amplitude and time of at least one peak in the reflected pulse.
29.    (New) A non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform a method as follows: transmit a reflectometry pulse from a port of the test instrument; receive a reflected pulse on the port in response to transmitting the reflectometry pulse from the port; measure characteristics of the reflected pulse received via the port, wherein the measured characteristics comprises at least one of amplitude, reflection time, or peak detection of the reflected pulse, and wherein the reflected pulse is the reflectometry pulse reflected from an impedance in a system connected to the port; store a signature of a reflected reflectometry 
30.    (New) The non-transitory computer-readable storage medium of claim 29, further comprising: performing, in response to 

determining, in response to determining the at least one port of the test instrument is connected to the minimum length cable, channel diagnostic information for signals received via the port, wherein the channel diagnostic information comprises at least one of a signal level of a detected downstream channel, a modulation type of the detected downstream channel, signal-to-noise (SNR) for the channel, bit error ratio (BER) for a detected channel, modulation error ratio (MER) for the detected channel, ingress under a carrier, in Channel Frequency Response (ICFR), adaptive equalization coefficients, Digital Quality Index (DQI); using a signature comparison technique to determine whether a signature determined from the measured characteristics of the reflected pulse matches the stored signature to determine whether the test instrument is connected at the predetermined test location, wherein a match between the signature determined from the measured characteristics 
6. The test instrument of claim 1, wherein the measured characteristics comprises reflection time and amplitude of the reflected pulse.

10. The test instrument method of claim 9, wherein determining whether the port is connected to the minimum length cable comprises: determining a reflection time of the reflectometry pulse; and determining whether the minimum length cable is connected to the port based on the reflection time. 

11. The test instrument method of claim 10, wherein determining whether the minimum length cable is connected to port is based on the reflection time and a signal transmission velocity of a predetermined cable.
33.    (New) The non-transitory computer-readable storage medium of claim 29, wherein the reflectometry pulse comprises a time domain reflectometry pulse or a frequency domain reflectometry pulse.

12. The test instrument method of claim 9, wherein the reflectometry pulse comprises a time domain reflectometry pulse or a frequency domain reflectometry pulse. 
34.    (New) The non-transitory computer-readable storage medium of claim 29, further comprising: providing notification that the test instrument is not connected at the predetermined location in response to determining the signatures do not match; and allowing measurement of the signals at the test instrument in response to determining the signatures match.
13. The test instrument method of claim 9, comprising: providing notification that the test instrument is not connected at the predetermined location in response to determining the signatures do not match; and allowing measurement of the signals at the test instrument in response to determining the signatures match.
35.    (New) The non-transitory computer-readable storage medium of claim 29, wherein 


 wherein the measured characteristics comprises at least one of amplitude, reflection time, or peak detection of the reflected pulse; using a signature comparison technique to determine, by a processing circuit, in response to determining the port is connected to the minimum length cable, whether a signature determined from the measured characteristics of the reflected pulse matches a stored signature to determine whether the test instrument is connected at a predetermined test location, where the signature is a unique signature associated with different test points and compared to the 

transmitting a reflectometry pulse from a port of the test instrument; receiving a reflected pulse on the port in response to transmitting the reflectometry pulse from the port; measuring characteristics of the reflected pulse received via the port, wherein the reflected pulse is the reflectometry pulse reflected from an impedance in a system connected to the port; storing a signature of a reflected reflectometry pulse for a predetermined test location wherein the signature is a unique signature associated with the predetermined test location; determining, by a processing circuit, whether the port is connected to a minimum length cable based on the measured characteristics; determining, in response to determining the at least one port of the test instrument is connected to the minimum length cable, channel diagnostic information for signals received via the port, wherein the channel diagnostic information comprises at least one of a signal level of a detected downstream channel, a modulation type of the detected downstream channel, signal-to-noise (SNR) for the channel, bit error ratio (BER) for a detected channel, modulation error ratio (MER) for the detected channel, ingress under a carrier, in Channel Frequency Response (ICFR), adaptive equalization coefficients, Digital Quality Index (DQI); using a signature comparison technique to determine whether a signature determined from the measured characteristics of the reflected pulse matches the stored signature to determine whether the test instrument is connected at the predetermined test location, wherein a match between the signature determined from the measured characteristics and the stored signature that is unique to the predetermined location indicates that the test and performing, in response to determining the port is not connected to the minimum length cable, at least one of providing notification that the test instrument is not connected to the minimum length cable and preventing measurements of signals received via the port.
6. The test instrument of claim 1, wherein the measured characteristics comprises reflection time and amplitude of the reflected pulse.

11. The test instrument method of claim 10, wherein determining whether the minimum length cable is connected to port is based on the reflection time and a signal transmission velocity of a predetermined cable.
38.    (New) The method of claim 36, wherein the reflected pulse comprises a time domain pulse or a frequency domain pulse.
12. The test instrument method of claim 9, wherein the reflectometry pulse comprises a time domain reflectometry pulse or a frequency domain reflectometry pulse.
39.    (New) The method of claim 36, further comprising: providing notification that the test 


14. The test instrument method of claim 9, wherein the signature of the reflected pulse is based on amplitude and time of at least one peak in the reflected pulse.


The test system of claims 21-40 of the present application is similarly anticipated by the test system of claims 1-14 of the ‘748 patent, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866